Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Petitioner contended that to deny him a driver’s license for reasons not directly related to his ability to operate a motor vehicle, e.g., for not disclosing his entire record of convictions, violated his rights under the privileges and immunities clause of the Fourteenth Amendment, as well as his rights under the due process clause of that amendment. The Court of Appeals held that petitioner’s constitutional rights had not been violated. [See 17 N Y 2d 191.]